Citation Nr: 0614210	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-14 033 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than January 12, 1998, for separate ratings for bilateral 
frozen feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Department of Veterans 
Affairs (VA) compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for additional genitourinary disabilities claimed 
to have resulted from VA medical treatment received from 
August 1971 to November 1973.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than July 1, 1998, for a separate 20 percent rating for 
residuals of a right brachial artery aneurysm.

4.  Entitlement to VA compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for additional disability involving eczema 
of a laparotomy scar.  

5.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty from November 1940 to 
September 1945; he was held as a prisoner of war of the 
German government from March 1943 to April 1945.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2005, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, pursuant to the 
veteran's request that an opinion obtained by the Board from 
an independent medical expert be initially reviewed by the 
RO.  Following the completion of the requested actions on 
remand, the case has since been returned to the Board for 
further review.  

This matter was previously advanced on the Board's docket and 
expedited review has followed to date.  

The issues of the veteran's entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for eczema of a laparotomy scar, and 
for entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision entered on June 17, 2000, the RO 
assigned separate 10 percent ratings for each lower extremity 
affected by frozen feet as of January 12, 1998; following 
notice to the veteran of the action taken, an appeal was 
thereafter initiated and perfected within the time limits 
prescribed by law, but such appeal was subsequently withdrawn 
by the veteran in August 2002.  

2.  Since entry of the June 2000 action, the veteran has 
sought to reopen his claim for an effective date earlier than 
January 12, 1998, for separate 10 percent ratings for each 
lower extremity affected by frozen feet; the evidence added 
to the record since entry of the June 2000 action does not 
bear significantly and substantially upon the question at 
hand, is duplicative or cumulative of prior evidence, and by 
itself or in combination with the other evidence previously 
of record is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  No known legal authority permits the assignment of 
separate ratings for each lower extremity affected by frozen 
feet prior to January 12, 1998.  

4.  By its decision of November 2002, entitlement to VA 
compensation under 38 U.S.C.A. § 1151 for additional 
genitourinary disabilities resulting from VA medical 
treatment received from August 1971 to November 1973 and 
entitlement to an effective date earlier than July 1, 1998, 
for a separate 20 percent rating for residuals of a right 
brachial artery aneurysm were denied; following notice to the 
veteran, his request for reconsideration was denied and no 
appeal of such denials was initiated.  

5.  Since entry of the Board's decision in November 2002, 
evidence has been submitted in connection with the veteran's 
claims to reopen for § 1151 benefits for additional 
genitourinary disabilities and for an earlier effective date 
for a separate 20 percent rating for residuals of a right 
brachial artery aneurysm which is cumulative or redundant of 
the evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate either claim, 
and does not raise a reasonable possibility of substantiating 
either claim.  


CONCLUSIONS OF LAW

1.  The decision entered by the RO in June 2000, denying 
entitlement to an effective date earlier than January 12, 
1998, for separate ratings for frozen feet is final; new and 
material evidence has not be submitted to reopen the 
previously denied claim and his claim to reopen is otherwise 
without legal merit.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.104 (2005).

2.  The decision entered by the Board in November 2002, 
denying entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for additional genitourinary disabilities claimed to 
have resulted from VA treatment received from August 1971 to 
November 1973, is final; new and material evidence has not be 
submitted to reopen the previously denied claim.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2005).

3.  The decision entered by the Board in November 2002, 
denying entitlement to an effective date earlier than July 1, 
1998, for a separate 20 percent rating for residuals of a 
right brachial artery aneurysm, is final; new and material 
evidence has not be submitted to reopen the previously denied 
claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded by the Board most 
recently in September 2005 and, previously, for additional 
development.  All of the actions sought by the Board by its 
prior development requests appear to have been completed in 
full as directed in terms of matters herein addressed, and it 
is of note that the veteran does not contend otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Such is not for application 
with respect to the matters herein reviewed.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the AMC in December 2004 and October 2005 fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran-appellant to submit 
all pertinent evidence in his possession.  All pertinent 
examination and treatment records have been obtained and made 
a part of the veteran's claims folder and it is of note that 
the Board has obtained additional medical input from an 
independent medical expert as to one of the matters herein on 
appeal.  No additional VA medical examination is shown to be 
warranted under the facts of this case, see 38 C.F.R. 
§ 3.159(c)(4), and it is of note that the veteran has 
repeatedly indicated that he no longer wishes to undergo any 
further VA medical evaluations.  In light of the foregoing, 
it is found VA has satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claims to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
This definition was modified in 2001, with such modification 
being applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

Claim to Reopen for an Effective Date Earlier than January 
12, 1998, for Separate Ratings for Frozen Feet

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for an increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an award of increased 
compensation "will be the date of receipt of the claim or the 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Further, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Service connection for residuals of frozen feet was 
established by Board action in February 1998 and by RO 
determination in the same month a 10 percent rating was 
assigned for bilateral frozen feet from March 21, 1990 under 
Diagnostic Code (DC) 7122.  Under DC 7122, as in effect in 
March 1990, residuals of frozen feet involving mild symptoms 
and chilblains warranted a 10 percent rating regardless of 
whether there was unilateral or bilateral involvement of the 
feet.  DC 7122 was modified effective as of January 12, 1998, 
to permit the rating of cold injury residuals of each foot 
separately, with the 10 percent evaluation requiring a 
showing of arthralgia or other pain, numbness, or cold 
sensitivity.  See 62 Fed. Reg. 62519 (1997).  

By a rating decision of June 2000, the RO assigned separate 
10 percent ratings for residuals of frozen feet affecting 
each lower extremity and such evaluations were made effective 
from January 12, 1998.  The RO at that time determined that 
there had been clear and unmistakable error in prior rating 
action in failing to assign separate ratings as of the date 
of the change in the regulatory criteria.  Following notice 
to the veteran of the June 2000 action, he initiated an 
appeal in early 2001 which he later perfected, but withdrew 
from appellate consideration in August 2002, as had been 
found by the Board in its decision of November 2002.  In 
light of the veteran's withdrawal of his appeal of the June 
2000 action, the decision assigning separate ratings for 
residuals of frozen feet as of January 21, 1998, was rendered 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Given the finality of the June 2000 action, the question at 
this juncture is whether new and material evidence, based on 
the definition thereof in effect prior to August 29, 2001, 
has been presented to reopen the veteran's claim for an 
effective date earlier than January 21, 1998, for separate 
evaluations for bilateral frozen feet.  This would ordinarily 
necessitate a review of the evidence submitted prior to and 
subsequent to that most recent, final denial.   In this 
instance, however, the veteran alleges that the separate 10 
percent ratings for frozen feet are assignable prior to the 
date of the change in the Code of Federal Regulations with 
respect to 38 C.F.R. § 4.104, DC 7122, referencing his status 
as a former prisoner of war, the RO's prior conclusion that 
there was clear and und unmistakable error in its failure to 
assign the separate ratings for frozen feet in one or more 
actions prior to June 2000, and other alleged misdeeds of RO 
and VA medical personnel.  He does not point to any law or 
regulation in effect prior to January 12, 1998, which 
permitted the assignment of separate evaluations for 
residuals of frozen feet of each lower extremity without 
violating then existing rating criteria set forth in 
38 C.F.R. § 4.104, DC 7122, or the anti-pyramiding provisions 
of 38 C.F.R. § 4.14.  The RO's June 2000 determination of 
clear and unmistakable error, the fact that the veteran was 
previously held as a prisoner of war, and any claimed errors 
by VA administrative or medical personnel on unrelated 
matters are not dispositive of this matter.  

To the extent that additional evidence is submitted by the 
veteran in support of an earlier effective date, such 
evidence does not bear significantly and substantially upon 
the question at hand, is duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the applicable law and regulations 
which govern the disposition of this appeal and by which this 
Board is bound preclude the assignment of an effective date 
earlier than January 12, 1998, for separate 10 percent 
ratings for bilateral frozen feet.  Given that the law and 
not the evidence controls the outcome of this matter, it is 
concluded that this claim to reopen is without legal merit 
and otherwise not supported by evidence that is both new and 
material.  Denial of such claim to reopen is warranted.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  

Claim to Reopen for VA Compensation under 38 U.S.C.A. § 1151 
for Additional Genitourinary Disorders

The question of the veteran's entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for additional genitourinary 
disorders claimed to have resulted from VA medical treatment 
received from August 1971 to November 1973, was most recently 
the subject of final VA decision when the Board denied such 
claim in November 2002.  38 U.S.C.A. § 7104.  Reconsideration 
was subsequently requested and denied by the Board.  The 
claim underlying the Board's November 2002 action was 
adjudicated under the legal authority dispositive of § 1151 
claims filed prior to October 1, 1997, on the basis that 
evidence then on file failed to show that the veteran had 
sustained additional genitourinary disabilities as a result 
of VA medical treatment received from 1971 to 1973.  

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective from October 1, 1997, for 
claims filed on or after that date.  The veteran's claim to 
reopen was received subsequent to October 1997; thus, such 
claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151.  VAOPGCPREC 40-97, 63 
Fed. Reg. 31263 (1998).

Under the legal authority in effect for claims filed after 
October 1, 1997, where a veteran has an additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service- connected. 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable. 38 U.S.C.A. 
§ 1151; see VAOPGCPREC 40-97.  

The veteran's physical condition immediately prior to the 
disease or injury upon which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  Compensation will not be payable for the 
continuance or natural progress of diseases or injuries for 
which the hospitalization or treatment was authorized. 38 
C.F.R. § 3.358(b)(2).

Since the post-October 1, 1997 provisions are restrictive in 
nature, as opposed to liberalizing, they are not found to 
create a new basis with respect to the veteran's claim 
entitlement to § 1151 benefits under a liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet.App. 283, 288-89 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994); see also Boggs v. 
West, 11 Vet.App. 334, 342 - 43(1998) (in such circumstances 
the subsequent change in the law, eliminating fault [prior to 
the statutory reinstitution of fault] brought about in 
Gardner v. Derwinski, 1 Vet.App. 584 (1991), aff'd, Brown v. 
Gardner, 513 U.S. 115, 115 S.Ct. 552, 130 L.Ed2d 462, did not 
amount to a new basis for entitlement to benefits within the 
meaning of Spencer; Routen v. West, 142 F.3d 1434 (Fed. Cir 
1998) (a change in evidentiary standards to a claim is not 
new and material evidence nor an intervening change in law 
creating a new basis for entitlement).  Thus, a new claim 
warranting de novo consideration is not presented.  

Inasmuch as finality attached to the Board's November 2002 
action, the question at this time is whether new and material 
evidence has been presented to reopen such claim.  This 
matter is governed by the definition of new and material 
evidence for claims to reopen filed on and after August 29, 
2001, requiring that the evidence submitted raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156 (2005).  

On file at the time of entry of the Board's November 2002 
decision were the veteran's service medical records, as well 
as examination and treatment records compiled by VA and non-
VA sources, inclusive of VA treatment reports from 1971 to 
1973 and a variety of newspaper and other articles.  Included 
therein were various opinions offered by VA and non-VA 
medical professionals as to the existence or non-existence of 
additional genitourinary disabilities experienced by the 
veteran as a result of VA treatment, including an exploratory 
laparotomy in August 1971 that was previously determined by 
VA as to have been unnecessary, with any residuals thereof 
being attributable to VA negligence.  

Submitted for review subsequent to entry of the Board's 
decision in November 2002 are duplicate items of evidence, 
including copies of a portion of the veteran's service 
personnel and medical records, multiple examination and 
treatment reports compiled by VA and non-VA medical 
professionals and/or institutions, and various and sundry 
newspaper clippings and other articles.  Among those items of 
evidence not previously before VA are statements from non-VA 
physicians requesting that the veteran be excused from jury 
duty due to various disorders and setting forth ongoing 
treatment being administered for the veteran's prostate 
cancer, kidney failure, and other disorders.  Additional 
newspaper and internet articles on a variety of subjects are 
also on file, as well as a photo of the veteran and one or 
more statements from the veteran's spouse as to the 
progression of her husband's genitourinary disabilities 
allegedly resulting from VA treatment from 1971 to 1973.  
There is also on file an August 2005 opinion from an 
independent medical expert in urology whose input had been 
requested by the Board.  The urological expert offered no 
conclusions supportive of the veteran's position, finding 
instead that the veteran had a longstanding, asymptomatic, 
and decompensated bladder and bladder outlet obstruction 
prior to the initiation of VA medical treatment in August 
1971 and that such disabilities were due to the natural 
progression of his congenital bladder or other preexisting 
disability.  

It is well-established doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits of such case, and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte or by any party, at any state in the proceedings, and, 
once apparent, must be adjudicated.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) (finding that the Board's 
jurisdiction to address whether new and material evidence had 
been presented is mandatory, regardless of the action taken 
by the RO).  In view of the foregoing, it is clear that the 
Board must initially address the question of the newness and 
materiality of the evidence, prior to consideration of the 
merits of the reopened claim, regardless of the RO's prior 
actions or conclusions.  Thus, notwithstanding the RO's 
decision that new and material evidence has been submitted, 
the Board must render its own determination.  

In this instance, much of the evidence submitted since entry 
of the Board's prior decision in November 2002 was previously 
before agency decision makers or is otherwise cumulative or 
redundant of evidence previously of record.  Only a portion 
of the evidence presented that was not previously reviewed by 
VA pertains specifically to the veteran's claimed additional 
genitourinary disorders and none relates to an unestablished 
fact necessary to substantiate the veteran's claim to reopen 
for § 1151 benefits.  Most significantly, no item of such 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  That being the case, it must be 
concluded that new and material evidence to reopen the 
veteran's previously denied claim for VA compensation under 
38 U.S.C.A. § 1151 for additional genitourinary disabilities 
based on VA treatment from 1971 to 1973 has not been 
submitted.  As such, denial of the  veteran's claim to reopen 
is required.  

Claim to Reopen for an Earlier Effective Date for a Separate 
20 Percent Rating for Residuals of a Right Brachial Artery 
Aneurysm

As with the preceding claim for § 1151 benefits, the Board by 
way of its November 2002 decision denied the veteran's claim 
of entitlement to an effective date earlier than July 1, 
1998, for a separate 20 percent rating for residuals of a 
right brachial artery aneurysm.  At that time, the Board 
concluded that a claim for increase had been filed by the 
veteran on July 1, 1998, and that the evidence on file failed 
to demonstrate that a separate, 20 percent rating was 
warranted at any time during the one-year period prior to 
July 1, 1998.  Such denial represents the most recent final 
denial of such claim by VA.  38 U.S.C.A. § 7104.  

Since entry of the November 2002 decision by the Board, the 
veteran has filed a claim to reopen for the purpose of 
establishing an effective date earlier than July 1, 1998, for 
a separate, 20 percent evaluation for residuals of his right 
brachial artery aneurysm.  The question thus presented by 
this appeal is therefore whether the evidence submitted since 
entry of the Board's November 2002 determination denotes 
entitlement to a 20 percent rating at any time during the 
one-year period immediately prior to July 1, 1998.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Notice is taken that the criteria for evaluation of 
cardiovascular disorders were amended during the relevant 
time frame.  Effective from January 12, 1998, 38 C.F.R. 
§ 4.104, the regulation under which cardiovascular disorders 
are rated, was modified.  See 62 Fed. Reg. 65219 (1997).  
Under 38 C.F.R. § 4.104, DC 7113, as in effect prior to 
January 12, 1998, a 20 percent evaluation was not for 
assignment for a traumatic arteriovenous aneurysm; as of 
January 12, 1998, a 20 percent rating was assignable for an 
arteriovenous fistula of the upper extremity with edema or 
stasis dermatitis.  

Evidence submitted since entry of the Board's decision in 
November 2002 is not found to be new and material, as defined 
by 38 C.F.R. § 3.156 (2005).  Such evidence does not indicate 
a basis for entitlement to a 20 percent rating for residuals 
of a right brachial artery aneurysm at any time during the 
period from July 1, 1997, to July 1, 1998, and, moreover, it 
fails to establish the existence of a pending unadjudicated 
claim for increase for a right brachial artery aneurysm was 
filed prior to July 1, 1998.  Much of the evidence submitted 
duplicates exactly that evidence before the Board in November 
2002 or does not even remotely have a bearing on the issue 
herein under review.  That evidence identifies no pending 
claim for increase was filed by the veteran earlier than the 
one received by VA on July 1, 1998, nor does it denote edema 
or stasis dermatitis of the right upper extremity in 
association with arteriovenous injury or a showing of a 
marked interference with employment due exclusively to the 
disability in question, such as might warrant the assignment 
of a 20 percent rating for residuals of a right brachial 
artery aneurysm prior to July 1, 1998.  It cannot therefore 
be reasonably concluded that the evidence presented 
subsequent to the November 2002 decision raises a reasonable 
possibility of substantiating the veteran's claim; 
accordingly, it is held that new and material evidence has 
not been submitted to reopen the veteran's previously denied 
claimed for an effective date earlier than July 1, 1998, for 
a 20 percent rating for residuals of a right brachial artery 
aneurysm.  Denial of the veteran's claim to reopen is thus in 
order.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to an effective date earlier than 
January 12, 1998, for separate ratings for bilateral frozen 
feet.  To that extent, the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for additional genitourinary disabilities claimed to 
have resulted from VA medical treatment received from August 
1971 to November 1973.  To that extent, the appeal is denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to an effective date earlier than July 
1, 1998, for a separate 20 percent rating for residuals of a 
right brachial artery aneurysm.  To that extent, the appeal 
is denied.


REMAND

Notwithstanding the Board's statement in its November 2004 
remand that the veteran's claim of entitlement to § 1151 
benefits for eczema of an abdominal scar, as a residual of an 
August 1971 laparotomy, was subject to a prior, final denial, 
no such denial is found in the record.  VA compensation under 
§ 1151 was awarded by Board action in February 1988 for an 
exploratory laparotomy conducted by VA, with the Board 
expressly finding that any residuals of the laparotomy were 
attributable to negligence on the VA's part.  The specific 
residuals of the erroneously performed laparotomy were not 
therein identified, with none being specifically excluded.  
In sum, no denial action was taken at that time or 
subsequently with respect to a claim for § 1151 benefits for 
any skin disorder, such as eczema, in association with the 
veteran's laparotomy scar.  

In the absence of a prior, final denial, the issue presented 
for de novo review includes the question of whether the 
veteran's eczema of his laparotomy scar, if any, is a 
residual of the laparotomy or, in the alternative a 
superimposed or otherwise unrelated process.  The veteran 
points to a June 1992 statement from K. Waters, M.D., in 
which it was noted that that he had had an August 1971 
laparotomy and was experiencing eczema on that scar; the 
record subsequently identifies in 1997 a draining sinus tract 
and in 2005 a chronic draining wound of the right flank, but 
without specific reference to eczema or its location.  
Further development of this claim, to include obtaining 
medical input, is deemed to be in order, prior to entry of an 
appellate determination.  

As the claim for § 1151 benefits for eczema remains on 
appeal, deferral of the question of the veteran's entitlement 
to special monthly compensation (SMC) is required.  Also, by 
its decision of November 2002, the Board denied entitlement 
of the veteran to SMC based on the need for the regular aid 
and attendance of another person.  While no appeal of the 
Board's decision of November 2002 was thereafter initiated, 
the veteran has since indicated his intent to again claim 
entitlement to the same benefit.  Such matter is in the 
nature of a claim for increase and is not otherwise subject 
to the restrictions imposed on any attempt to reopen a 
previously denied claim.  Inasmuch as the question presented 
has been incorrectly developed to date as a claim to reopen, 
corrective action is deemed necessary in order to develop 
such matter as a claim for increase, to include proper notice 
to the veteran under the VCAA regarding his rights and 
responsibilities.  In addition, the conduct of a VA medical 
examination is found to be in order so as to assist the Board 
in determining the veteran's entitlement to SMC.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what information and evidence 
are needed to substantiate his claims for 
entitlement to VA compensation under 
38 U.S.C.A. § 1151 for eczema of a 
laparotomy scar and for entitlement to 
SMC based on the need for the regular aid 
and attendance of another person, as well 
as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable.  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession, including that which 
identifies current disability involving 
eczema and its onset as a direct residual 
of the August 1971 laparotomy and his 
need for the regular aid and attendance 
of another person due to service-
connected disabilities.  If requested, VA 
will assist him in obtaining updated 
records of treatment from private medical 
professionals, or other evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  The RO/AMC must conduct any other 
development its deems necessary with 
respect to the veteran's claims for 
entitlement to VA compensation under 
38 U.S.C.A. § 1151 for eczema of a 
laparotomy scar and for entitlement to 
SMC based on the need for the regular aid 
and attendance of another person, without 
regard to the finality of any prior 
action as to either matter.  

3.  Thereafter, the veteran must be 
afforded a VA dermatological examination 
for the evaluation of his claimed eczema 
of a laparotomy scar, as well as a 
separate, VA medical examination to 
assist in determining his entitlement to 
SMC due to the claimed need for the 
regular aid and attendance of another 
person.  An exact duplicate of the notice 
provided to the veteran of the scheduled 
date, time, and location of such 
examinations must be obtained and made a 
part of the claims folder.  The veteran 
must be advised of the necessity for him 
to appear for each of the scheduled 
examinations and of the consequences, 
including denial of his claims under 
38 C.F.R. § 3.655 (2005), for his failure 
to appear.  The claims folder in its 
entirety must be made available to and 
reviewed by each the examiner for use in 
the study of this case.  Such 
examinations are to include a detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations and 
any and all indicated diagnostic testing 
deemed necessary by either examiner.  All 
pertinent diagnoses must be set forth.  

The examining VA dermatologist is asked 
to respond to the following, providing a 
professional opinion and supporting 
rationale where appropriate:

(a)  Does the veteran have 
current disability involving 
eczema of a laparotomy scar?

(b)  What is the nature of the 
relationship, if any, between 
the veteran's claimed eczema of 
a laparotomy scar and the 
references in the record to a 
draining wound or sinus tract 
of the right flank?

(c)  Is it at least as likely 
as not that the veteran's 
eczema of a laparotomy scar, if 
any, is a direct residual of 
the August 1971 laparotomy 
performed by VA, or is it an 
unrelated or superimposed 
process? 

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  Lastly, the veteran's claims for 
entitlement to VA compensation under 
38 U.S.C.A. § 1151 for eczema of a 
laparotomy scar and for entitlement to 
SMC based on the need for the regular aid 
and attendance of another person must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority, inclusive of 38 C.F.R. 
§ 3.655, as applicable.  If any benefit 
sought on appeal remains denied, the 
veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


